Citation Nr: 0331596	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from December 1958 to May 
1960. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and denied service connection for a right knee 
and left knee disorder.

2.  The evidence received since the September 1998 rating 
decision with respect to the back disorder does not bear 
directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The evidence received since the September 1998 rating 
decision with respect to the right knee and left knee 
disorders bears directly and substantially upon the issues 
under consideration, and is, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The preponderance of the evidence demonstrates that the 
veteran's claimed right knee disorder was not incurred in or 
aggravated by service, nor is it etiologically related to 
service.

5.  The left knee injury treated during active duty was acute 
and transitory in nature, and is unrelated to any currently 
existing left knee disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1998 rating 
decision wherein the RO denied service connection for a back 
disorder is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2003).

2.  Evidence submitted since the final September 1998 rating 
decision wherein the RO denied service connection for right 
knee and left knee disorders is new and material; thus, the 
claims may be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

3.  Neither a right knee disorder nor a left knee disorder 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1113, 1131, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the February 
2002 Statement of the Case (SOC) and associated 
correspondence issued since the appellant filed his claim, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  He was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim in the SOC issued in 
February April 2002.  In addition, the appellant was advised 
of the specific VCAA requirements in the correspondence dated 
in May 2001.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC fully informed the appellant of 
the types of evidence which would be necessary to 
substantiate his claims.  Moreover, inasmuch as the appellant 
has had more than ample time during the pendency of this 
matter in which to submit supportive information, evidence, 
and argument, and has in fact done so, the holding of the 
Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  Therefore, the Board finds that no useful purpose 
would be served in remanding this matter for more development 
or procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, supra. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

The evidence which was of record prior to the September 1998 
rating decision wherein the RO denied entitlement to service 
connection for right knee and left knee disorder and 
determined new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
a back disability is reported below.

The veteran's December 1958 enlistment examination revealed a 
scar on the right knee.  In January 1959, the veteran was 
treated for pain and swelling of the left knee.  He was 
diagnosed with derangement, internal, knee, left.  X-rays of 
the knee were negative.  In October 1959, he was seen with 
complaints of low back pain.  No diagnosis was provided.  In 
February 1960, he was seen again with complaints of low back 
pain.  The diagnosis was acute upper respiratory infection 
with myositis.  Also in February 1960, radiographs revealed 
slight spondylolisthesis of L5-S1.  A physical evaluation 
board determined that the spondylolisthesis had existed prior 
to enlistment into service.  

The veteran was accorded a VA examination in February 1965.  
He complained of back pain.  The diagnosis was 
spondylolisthesis.  

Evidence submitted since the September 1998 rating decision 
is reported below.

Private medical records dated from 1993 to 1999 show 
complaints and treatment for pain in the knees, back, neck, 
and shoulders, and that the veteran was seen and treated for 
complaints pertinent to his low back. 

VA treatment records dated in June 2000 show that the veteran 
underwent right total knee arthroplasty.  In June and July 
2000, he underwent physical therapy for status post right 
total knee arthroplasty.  In July, August, and November 2000, 
he complained of low back pain.  

III.  Pertinent Laws and Regulations

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

While the RO appears to have ultimately reopened the 
veteran's claims of entitlement to service connection for a 
right knee and left knee disorder, and to have considered the 
claim on a de novo basis in the February 2002 statement of 
the case, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new-and-
material-evidence analysis in claims involving prior final 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

IV.  Legal Analysis

A.  New and Material Evidence for a Back Disorder

In September 1998, the RO determined that new and material 
evidence had not been submitted to reopen to reopen a claim 
of service connection for a back disorder.  It was noted that 
the claim had been previously denied because the claimed 
disorder was congenital in nature and there was no evidence 
of incurrence or aggravation in service. 

Having reviewed the complete record, the Board finds that the 
veteran has submitted additional evidence that is not 
duplicative or cumulative of evidence previously submitted 
and therefore such evidence is new.  The new evidence 
consists of VA outpatient treatment reports, and private 
medical evidence.  Although this evidence is considered as 
new evidence, it is not material because it fails to 
establish incurrence in service, or aggravation in service 
beyond the natural progress of the condition.  See Hodge, 
supra.  Therefore, the veteran's claim of entitlement to 
service connection for a back disorder may not be reopened.  
The CAVC, in Smith v. West 12 Vet. App. 312, 314 (1999), has 
held that, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.

B.  New and Material Evidence as to Right
and Left Knee Disorders

In September 1998, the RO denied the veteran's claims of 
entitlement to service connection for a right knee and left 
knee disorder.  Because the veteran did not express 
disagreement with that rating decision within one year of 
receiving notification, the Board finds that the September 
1998 decision was final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
right knee and left knee disorders.  In September 1998, the 
RO denied the veteran's claim on the basis that there was no 
record of a chronic disability of the right knee and left 
knee.  Since filing to reopen his claims, the veteran has 
submitted medical records showing that he was diagnosed with 
right knee and left knee disorders.  This evidence is both 
new and material, and thus the claims are reopened.

Having reopened the veteran's claims, the Board will proceed 
to evaluate the claims of entitlement to service connection 
for a right knee and left knee disorder on the merits.

V.  Service Connection for Right and Left Knee Disorders

The veteran is seeking entitlement to service connection for 
a right knee and left knee disorder.  He essentially contends 
that his claimed disorders are related to his period of 
active service.  

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West 2002)); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

With respect to the right knee, the record reflects that the 
veteran's service medical records are negative for any 
indication of right knee problems in service.  The first 
medical evidence of any disability of the veteran's right 
knee does not appear in the record until 2000, over 36 years 
following his separation from service.

In light of the fact that the veteran's service medical 
records are negative for any indication that he experienced 
any disability of the right knee, the Board must conclude 
that the preponderance of the competent and probative 
evidence is against finding that the veteran's current right 
knee disorder was incurred in service.


With respect to the left knee, although the service medical 
records show that the veteran injured his left knee during 
service, it does not appear that the incident resulted in 
permanent, or chronic, injury to the left knee.  There is no 
persuasive evidence of a continuity of symptomatology to link 
any current left knee disorder to the injury during service.  
It appears that the January 1959 injury had resolved by the 
time of the veteran was discharged from service in May 1960.  
In other words, the in-service left knee injury was acute and 
transitory in nature and not indicative of chronic 
disability.  Such a conclusion is further supported by the 
fact that there is no supporting evidence of a left knee 
disorder until 1999, approximately 33 years after the in-
service treatment for the left knee injury.  

The Board has considered the veteran's statements regarding a 
causal relationship between his right and left knee disorders 
and active service; however, this is not competent evidence 
to show his knee disorders were incurred in service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R § 3.159(a)(2) (2003). See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the claims for 
service connection for a right knee disorder and a left knee 
disorder, and, because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2002).



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disorder is denied.  

The reopened claim of entitlement to service connection for a 
right knee disorder is denied. 

The reopened claim of entitlement to service connection for a 
left knee disorder is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



